TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 22, 2018



                                      NO. 03-08-00366-CV


 American Housing Foundation; Credit Realty Partners XI, Ltd.; Austin Fairway Village,
                Ltd.; and Austin Santa Maria Village, Ltd., Appellant

                                                v.

                          Travis County Appraisal District, Appellee




      APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on May 12, 2008. Having reviewed

the record, the Court holds that American Housing Foundation; Credit Realty Partners XI, Ltd.;

Austin Fairway Village, Ltd.; and Austin Santa Maria Village, Ltd. have not prosecuted their

appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. The appellants shall pay all costs relating to this

appeal, both in this Court and in the court below.